DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections

Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “a storage elastic modulus G’ in a range of 60 ºC to 80 ºC with respect to a temperature T is -1.0 x 106 or less” when it should recite “a storage elastic modulus G’ in a range of 60 ºC to 80 ºC with respect to a temperature T is -1.0 x 106 Pa or less”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-12 are indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties.  Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.”  Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.”  Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
For instance, claims 1 and 2 are recited in terms of the storage elastic modulus, projected area, and radius of the projected area desired in the toner rather than the 
Someone of ordinary skill would not be able to readily ascertain what toners found in prior art would or would not infringe based on the claims as currently recited, without undue experimentation.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


















Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2014/0080047 A1).

Takahashi teaches an electrophotographic toner that contains a crystalline resin, a non-crystalline resin, a colorant, and a releasing agent. The toner has a storage elastic modulus G’ of 5.0 x 104 Pa to 5.0 x 105 Pa at 80 ºC, and a storage elastic modulus of 2.0 x 102 Pa to 2.0 x 103 Pa at 140 ºC ([0016]-[0021]). This range can be achieved by adjusting a mixing ratio between a crystalline monomer and a non-crystalline monomer constituting the binder resin, or the molecular weight of the binder resin ([0056]), or formulation of the monomer mixture ([0201]). The dynamic viscoelastic values (the storage elastic modulus G’ and the loss elastic modulus G”) of the resin and 
Takahashi further teaches that it is preferred that the crystalline resin be a crystalline polyester resin and the non-crystalline resin be a non-crystalline polyester resin, for better compatibility ([0050]). The crystalline polyester is preferably a polycondensate polyester resin synthesized from a diol and a dicarboxylic acid, in view of exhibition of crystallinity ([0060]). The diol is preferably an aliphatic diol containing 2 to 36 carbon atoms ([0062]). The polyol of the polyester resin may contain an acryl, such as a copolymer of a hydroxyethyl(meth)acrylate and a vinyl monomer ([0075]).
When using DSC to measure the endothermic and exothermic changes, the endothermic peak temperature appeared in the temperature range from 20 ºC to 100 ºC, and is determined as an endothermic peak temperature, Ta*. When there are a few endothermic peaks within the temperature range, the temperature of the peak at which the absorption heat capacity is the largest is determined as Ta* ([0046]). The solid content of the oil phase, which is obtained by dissolving and/or dispersing the toner composition containing the binder resin, colorant, and releasing agent is preferably 40% by mass to 80% by mass ([0223]). 
In order to achieve both low temperature fixing ability and heat resistant storage stability at a highly desirable level, and additionally to achieve excellent hot offset resistance of the toner, the maximum peak temperature, Ta (ºC), and a softening point, Tb (ºC) of the toner satisfy the following formulas ([0196]): 

0.8 ≤ Tb/Ta ≤ 1.55 
45 ≤ Ta ≤ 70 
1.0 x 103 ≤ G’(Ta+20) ≤ 5.0 x 106 

The maximum peak temperature (Ta) of heat of melting the toner is appropriately selected depending on the intended purpose, and is preferably from 45 ºC to 70 ºC, and most preferably from 58 ºC to 62 ºC. When Ta falls within the wider ranged as mentioned, the minimum heat resistance storage stability required for the toner can be secured, and the toner having low temperature fixing ability than that of a conventional toner ([0197]).
In the production of non-crystalline polyester resin B1, 3-methyl-1,5-pentanediol, isophthalic acid, adipic acid, and trimellitic anhydride were used. The diol component was composed of 100 mol% 3-methyl-1,5-pentanediol, and a dicarboxylic acid component was composed of 40 mol% isophthalic acid, and 60 mol% adipic acid, and 1 mol% trimellitic anhydride ([0306]). In the production of non-crystalline polyester resin B6, 2 mol of bisphenol A ethylene oxide adduct, 3 mol of bisphenol A propylene oxide adduct at a molar ratio of 85/15 and isophthalic acid and adipic acid at a molar ratio of 80/20 were used ([0317]). These resins have similar compositions to examples A-10 and A-11 of the instant invention, but are used in different amounts (see [0124] of the instant spec). 
Since the maximum peak temperature of heat of melting is used as a parameter to determine a storage elastic modulus, the temperature-storage elastic modulus curve obtained would exhibit a negative slope on the curve. Since a storage elastic modulus of the toner as required by the limitations of Claim 1 mostly overlaps with the range taught by Takahashi, then the local minimum value of a change amount of a storage elastic modulus in the range of 60 ºC to 80 ºC would inherently be -1.0 x 106 Pa or less.

Finally, Takahashi teaches that the diameters of the toner particles in the developer do not vary largely even when the toner is balanced, and the toner can provide excellent and stable developing ability even when the toner is stirred in the developing unit over a long period of time ([0247]). Therefore, the toners of Takahashi would be expected to have a more uniform projected area and would therefore satisfy formula (1) of Claim 1.















Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/10/2022